Appeal from a decision of the Workmen’s Compensation Board, filed November 7, 1968, which referred the ease to an impartial opthalmologist on the questions of causal relation and disability. The decision of the board did not determine the merits of the claim. Therefore, it is a nonfinal decision and not appealable (Matter of Dunham v. Pettibone-Milliken Corp., 36 A D 2d 866). Appellant’s co-operation with the board’s decision should be viewed by her as acting in her own best interest. Appeal dismissed, without costs. Herlihy, P. J., Greenblott, Simons, Kane and Reynolds, JJ., concur.